L. HAND, Circuit Judge
(dissenting).
This case comes to us in a most artificial way, because of the judge’s inability to decide whether the guard rope was in place when Erdman entered the pool. We must therefore decide the ship’s negligence on the assumption that it was in place, and contributory negligence on the assumption that it was not in place; for the burden shifts as to the second. There is a good deal of force in the ship’s argument that it was enough warning to put a rope across the entrance. It would not have been, it is true, for children; but it is perhaps a little doubtful whether adult passengers were entitled to more. What were they to expect when they saw such a rope? Plainly, that they were meant not to pass it. Why were they not to'1 pass it? Because the pool was not then fit to bathe in. Why was it not fit? That must have been because it was not safe. Certainly, bathing in a half-filled pool would not hurt the pool; it could only be to protect the passengers themselves that they were to keep out. That makes a perfect case perhaps for contributory negligence; but not, I think for adequate care on the ship’s part. Passengers are notoriously wayward and lawless; they do not.obey instructions, and a ship should be operated on the assumption that they are what they are. On the other hand a ship’s 'duties do end short of *201keeping passengers in tutelage, more could she do ? A warning sign would have helped, if it had said that the pool was dangerous, thus bringing expressly to mind what a rope only meant by implication. However, 1 do not stand on that, for there was more. A steward was at hand to tend to the wants of those passengers who lay or sat about. He saw Erdman enter the pool; and if the judge had believed him when he said that he told Erdman not to go into the pool, the ship had done her full duty. We must assume, however, that he said nothing; and, if he did not, it was a failure in that extreme care which the law exacts of a carrier of passengers. The ship, having stationed a steward at the place, was charged with instructing him to tell passengers not to enter. What
As to contributory negligence, as I have said, we must assume that the guard rope was not in place; and there was therefore no warning at all not to go into the pool. The question then becomes what dangers were apparent. I have a little doubt whether there were apparent dangers of any kind. The judge did not find that any other passengers warned Erdman, and what Erdman himself admitted as to what Michael told him, was not, properly speaking, a warning. Nevertheless, no other passenger did try to go in, and, even though the guard rope was not in place, it was apparent that the pool was not yet ready for passengers. I think that, if a passenger uses a part of the ship which is obviously not intended for passengers, he takes some chances. If he goes into the engine-room, or into the crew’s quarters, or upon decks which he knows are not open for passengers, he cannot expect the same care which the ship owes him elsewhere. A pool that is being filled is not a pool meant for passengers. Anyone who uses it, is charged with knowledge that the ship does not extend to him the usual protection.
The ship argues that, having taken some risks, Erdman took all. There are no doubt expressions to that effect in the books, but it seems to me that this is plainly wrong. A man may take some chances without taking other chances of which he has no warning. All that Erdman should be charged with was the general dangers which might be present when he went where passengers should not go; not with foreseeing that, when the ship pitched, the swash of the water would have such force as it did. His disregard of his safety was not to be measured as exposing him to that specific danger. All this would be much better illustrated, if we could divide the damages proportionately; but the issue was answered, as soon as the judge found that Erdman was negligent in any degree whatever.